ORDER
PER CURIAM.
Appellant, Shonta Martin, appeals the judgment of the Labor and Industrial Relations Commission in favor of respondents, Borg-Warner Protective Services Corporation and the Division of Employment Security, denying her benefits. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).